Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 14-16, filed 3/5/21, with respect to the 103 rejections of claims 4 and 14 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection is made, as seen below. 
The drawing objections are withdrawn. The examiner appears to have mistaken a limitation of the claims, see original claims 4 and 14. However, the amended drawings will not be accepted, see new drawing objections below.
As for the applicant’s amendments with respect to the claim objections, all but the amendments to claims 1, 6, 7, 12, 16, and 17 are good. However, the applicant’s amendment to Claims 1, 6, 7, 12, 16, and 17 constitute new matter, as will be explained below. Any amendments to the claim should have clear support in the specification, which the applicant has failed to provide for this amendment.
Drawings
The drawings are objected to because drawings appear to be dot matrix and so it is difficult to see the lines used. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
Claim Objections
Claims 6, 7, 16, and 17 are objected to because of the following informalities:
For Claims 6 & 16 the applicant claims “the vehicle is in a running state and when the multifunctional car charger is in a discharging state”. It is not readily clear what this “running” state is meant to imply, especially as Claims 1 and 12 define the vehicle as “an electric vehicle”, and the applicant fails to disclose whether it could be a hybrid vehicle or that the vehicle contains an engine. The applicant has added new matter by redefining “running” as “moving” and “stop” as “non-moving”. As the applicant’s specification does not clarify this point, the previously applied interpretation will be applicable, esp. as vehicles can still be moving and discharging to the grid, e.g. metro rail or bus-rail vehicles which connect to the grid while moving (see page 3 of the non-final rejection mailed 12/8/20). If the applicant can clarify the 112(a) new matter rejection, then it should solve the claim objection as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended to claim in claims 1 and 12: “a power battery alternating-current inversion function outputting the alternating power to an alternating current motor of the vehicle”. The newly added text does not appear to be supported by the originally filed disclosure. While an electric vehicle is described, and that would usually mean there is an electric motor, that does not mean that the power battery uses the claimed “multifunctional car charger” for this function, which based on the limitations of Claims 1 and 12, it would be required to do so. In fact, the applicant neither describes the motor being used nor demonstrates the motor. The only use for the alternating current side of this “multifunctional car charger” is described by the original specification ¶[24]: “an alternating-current end of the bidirectional AC/DC conversion circuit 10 is configured for coupling to a 
As for Claims 6, 7, 16, and 17, the applicant has amended the limitations without specification support. The specification does not clarify that “running state” and “stop state” means “moving state” and “non-moving state”, therefore, the applicant does not have support for such changes. The rejection will remain unless the applicant can demonstrate this support (e.g. somewhere in the original application or for instance providing evidence of an improved translation of the original document).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (USPGPN 20140183942) in view of Odaohhara (USPN 6346794) and Moon (USPGPN 20110140667).
Independent Claim 1, Sugiyama teaches a multifunctional car charger for an electric vehicle (Figs. 1-3 & 8), comprising: a bidirectional AC/DC conversion circuit (52 see Figs. 2 & 3, where Figs. 1 & 8 state that 32, which includes 52, is bidirectional), wherein an alternating-current end of the bidirectional AC/DC conversion circuit is configured for coupling to a power grid (30 is connected to grid, see at least ¶[38], as one having ordinary skill in the art would understand, and connects to this end of 52); a first DC/DC conversion circuit (54, 56, & 58 of 32, see Figs. 2 & 3), wherein a first direct-current end of the first DC/DC conversion circuit is coupled to a direct-current end of the bidirectional AC/DC conversion circuit, and a second 
Sugiyama is silent to the sampling circuit is configured to sample a voltage and a current of the power grid, a voltage of the direct-current end of the bidirectional AC/DC conversion circuit, and controls the converters according to the voltage and the current of the power grid, the voltage of the direct-current end of the bidirectional AC/DC conversion circuit; and wherein: when the multifunctional charger is in a charging state, the control module is further configured to: control the circuit to charge the low-voltage battery when the level of the low-voltage battery is less than a first preset value; and control the circuit to respectively supply power to a low- voltage battery and charge the power battery when the level of the low-voltage battery is greater than or equal to the first preset value and the power battery is in a not fully-charged state.
Moon teaches the sampling circuit is configured to sample a voltage and a current of the power grid, a voltage of the direct-current end of the bidirectional AC/DC conversion circuit (¶[48], taken by monitor unit 210 of integrated controller 180, see Figs. 1 & 2; obvious that the DC end of the AC/DC converter 140 is measured as it measures the grid 30 and measures 140, so it would not make sense to measure only the AC end of the AC/DC converter 140 as it would be essentially identical), and controls the converters according to the voltage and the current of the power grid, the voltage of the direct-current end of the bidirectional AC/DC conversion circuit (180 both receives this information and controls the converters, see Figs. 1 & 2). Moon teaches by performing the measuring and controlling based upon these measurements, the discharging of 
It would have been obvious to a person having ordinary skill in the art to modify Sugiyama with Moon to provide improved stability and efficiency.
Sugiyama is silent to wherein: when the multifunctional charger is in a charging state, the control module is further configured to: control the circuit to charge the low-voltage battery when the level of the low-voltage battery is less than a first preset value; and control the circuit to respectively supply power to a low- voltage battery and charge the power battery when the level of the low-voltage battery is greater than or equal to the first preset value and the power battery is in a not fully-charged state.
Odaohhara teaches wherein: when the multifunctional charger is in a charging state, the control module is further configured to: control the circuit to charge the low-voltage battery when the level of the low-voltage battery is less than a first preset value; and control the circuit to respectively supply power to a low- voltage battery and charge the power battery when the level of the low-voltage battery is greater than or equal to the first preset value and the power battery is in a not fully-charged state (see Figs. 2-5, where Figs. 2, 3, and 5 demonstrate relevant structure, while Fig. 4 demonstrates a flow chart, see 33-39, where 33-35 demonstrates that the charging only of the circuit to the low voltage battery [and anything attached to it, such as the loads of the wiring/resistors R3 & R4, or the auxiliary machinery of Sugiyama] occurs by itself when below the threshold, while they occur together when this battery is above the threshold, see steps 37-39). While Odaohhara is used for PC circuitry, it is analogous to Sugiyama and Moon as 
It would have been obvious to a one of ordinary skill in the art to modify Sugiyama in view of Moon with Odaohhara to provide improved quickness, efficiency, and effectiveness.
Independent Claim 12, Sugiyama teaches a control method (Sugiyama Claims 8-10) of a multifunctional car charger for an electric vehicle (Figs. 1-3 & 8), wherein the multifunctional car charger for an electric vehicle comprises a bidirectional AC/DC conversion circuit (52 see Figs. 2 & 3, where Figs. 1 & 8 state that 32, which includes 52, is bidirectional), a first DC/DC conversion circuit (54, 56, & 58 of 32, see Figs. 2 & 3) and a second DC/DC conversion circuit (36 of Figs. 2 & 3), an alternating-current end of the bidirectional AC/DC conversion circuit is configured for coupling to a power grid (30 is connected to grid, see at least ¶[38], as one having ordinary skill in the art would understand, and connects to this end of 52), a first direct-current end of the first DC/DC conversion circuit is connected to a direct-current end of the bidirectional AC/DC conversion circuit, a second direct- current end of the first DC/DC conversion circuit is configured for coupling to a power battery of the electric vehicle (12, see Figs. 1-3 & 8, esp. Figs. 2 & 3), a first direct-current end of the second DC/DC conversion circuit is respectively coupled to a direct-current end of the bidirectional AC/DC conversion circuit and the first direct-current end of the first DC/DC conversion circuit, and a second direct-current end of the second DC/DC conversion circuit is configured for coupling to a low-voltage battery of the electric vehicle (40, see Figs. 1-3 & 8, esp. Figs. 2 & 3), the method comprising the following steps: sampling a voltage and a current of the power battery (VB1 & IB1 which are sent to 42A) and a 
Sugiyama is silent to sampling a voltage and a current of the power grid, a voltage of the direct-current end of the bidirectional AC/DC conversion circuit and controls the converters according to the voltage and the current of the power grid, the voltage of the direct-current end of the bidirectional AC/DC conversion circuit; and wherein: when the multifunctional charger is in a charging state, the control module is further configured to: control the circuit to charge the low-voltage battery when the level of the low-voltage battery is less than a first preset value; and control the circuit to respectively supply power to a low- voltage battery and charge the power battery when the level of the low-voltage battery is greater than or equal to the first preset value and the power battery is in a not fully-charged state.
Moon teaches the sampling circuit is configured to sample a voltage and a current of the power grid, a voltage of the direct-current end of the bidirectional AC/DC conversion circuit (¶[48], taken by monitor unit 210 of integrated controller 180, see Figs. 1 & 2; obvious that the DC end of the AC/DC converter 140 is measured as it measures the grid 30 and measures 140, so 
It would have been obvious to a person having ordinary skill in the art to modify Sugiyama with Moon to provide improved stability and efficiency.
Sugiyama is silent to wherein: when the multifunctional charger is in a charging state, the control module is further configured to: control the circuit to charge the low-voltage battery when the level of the low-voltage battery is less than a first preset value; and control the circuit to respectively supply power to a low- voltage battery and charge the power battery when the level of the low-voltage battery is greater than or equal to the first preset value and the power battery is in a not fully-charged state.
Odaohhara teaches wherein: when the multifunctional charger is in a charging state, the control module is further configured to: control the circuit to charge the low-voltage battery when the level of the low-voltage battery is less than a first preset value; and control the circuit to respectively supply power to a low- voltage battery and charge the power battery when the level of the low-voltage battery is greater than or equal to the first preset value and the power battery is in a not fully-charged state (see Figs. 2-5, where Figs. 2, 3, and 5 demonstrate relevant 
It would have been obvious to a one of ordinary skill in the art to modify Sugiyama in view of Moon with Odaohhara to provide improved quickness, efficiency, and effectiveness.
Dependent Claims 2 and 13, the combination of Sugiyama and Moon teaches the control module is further configured to correspondingly control the bidirectional AC/DC conversion circuit, the first DC/DC conversion circuit and the second DC/DC conversion circuit through the first control circuit, the second control circuit and the third control circuit according to the voltage and the current of the power grid, the voltage of the direct-current end of the bidirectional AC/DC conversion circuit, the voltage and the current of the power battery and the voltage and the current of the low-voltage battery that are sampled by the sampling circuit (described above for the combination of Sugiyama and Moon), to realize the power battery charging function and the low-voltage battery charging function (described above for Sugiyama), or the power battery alternating-current inversion function and the power battery low-voltage loaded output function, or the power battery alternating-current inversion function and the low-voltage battery alternating-current inversion function (described above for Sugiyama).
Claim 3, Sugiyama teaches the sampling circuit is integrated in the control module (see Figs. 1 & 8, Moon also teaches such an integrated control, see Figs. 1 & 2).
Dependent Claim 8, Sugiyama teaches the bidirectional AC/DC conversion circuit comprises a first bridge circuit, and the first bridge circuit comprises a first bridge arm and a second bridge arm connected in parallel; the first bridge arm comprises a first switch transistor Q1 and a second switch transistor Q2 connected in series as a source and a drain, and the second bridge arm comprises a third switch transistor Q3 and a fourth switch transistor Q4 connected in series as a source and a drain, wherein a node Al between the first switch transistor Q1 and the second switch transistor Q2 and a node B 1 between the third switch transistor Q3 and the fourth switch transistor Q4 serve as the alternating-current ends of the bidirectional AC/DC conversion circuit, and two end nodes El and D1 of the first bridge arm and the second bridge arm connected in parallel serve as the direct-current ends of the bidirectional AC/DC conversion circuit; and control electrodes of the switch transistors Q1-Q4 are coupled to the control module, and the control module controls the on-off state thereof (52 in Fig. 2 demonstrates these features).
Dependent Claim 9, Sugiyama teaches the first DC/DC conversion circuit comprises a second bridge circuit (54), a first transformer (56), and a third bridge circuit (58) connected in cascade, wherein the bridge arms of the second bridge circuit and the third bridge circuit comprise switch transistors Q5-Q12, control electrodes of the switch transistors Q5-Q12 are coupled to the control module, and the control module controls the on-off state thereof (see Fig. 2, as noted previously, control lines are shown in Figs. 1 & 8).
Dependent Claim 10, Sugiyama teaches the second DC/DC conversion circuit comprises a fourth bridge circuit, a second transformer and a fifth bridge circuit connected in cascade, wherein bridge arms of the fourth bridge circuit and the fifth bridge circuit comprise switch 
Dependent Claim 11, Sugiyama teaches electric vehicle, comprising the multifunctional car charger for an electric vehicle according to claim 1 (title, Figs. 1 & 8 demonstrate electric vehicle circuit).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Moon and Odaohhara, further in view of Bissonette et al (USPGPN 20120249065)
Regarding Dependent Claims 5 and 15, Sugiyama teaches the low-voltage battery and the power battery (as described above)
Sugiyama is silent to the control module is configured to determine whether the battery are abnormal and control the multifunctional car charger to stop charging when the battery are abnormal when the multifunctional car charger is in a charging state.
Bissonette teaches the control module is configured to determine whether the battery are abnormal and control the multifunctional car charger to stop charging when the battery are abnormal when the multifunctional car charger is in a charging state (see at least ¶[38] which describes stopping charging when the temperature is exceeded in the battery or when the battery is fully charged). One having ordinary skill in the art understands that by stopping charging when the battery is either fully charged or too hot to ensure the battery is not damaged, which would shorten the battery’s life but also could damage the surroundings if the battery causes a fire or blows up in an explosion (i.e. safety).
.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Moon and Odaohhara, further in view of Shimada et al (USPGPN 20170117731)
Dependent Claims 6 and 16, Sugiyama teaches wherein the control module is further configured to determine whether the electric vehicle is in a running/moving state when the multifunctional car charger is in a discharging state (see claim objection above, as there are loads in the electric vehicle, it is in a running state) controls the bidirectional AC/DC conversion circuit to operate when receiving an alternating-current discharge demand instruction such that the power battery performs alternating-current discharge simultaneously through the first DC/DC conversion circuit and the bidirectional AC/DC conversion circuit (as described above; applicant says simultaneously, but the context was unclear, the examiner is interpreting that they mean that power flows through both the first DC/DC converter and the AC/DC converter simultaneously to reach the grid for the discharge)
Sugiyama is silent to the control module controls the first DC/DC conversion circuit and the second DC/DC conversion circuit to supply power to the low-voltage load of the electric vehicle through the power battery.
Shimada teaches the control module controls the first DC/DC conversion circuit and the second DC/DC conversion circuit to supply power to the low-voltage load of the electric vehicle through the power battery (Figs. 1-3 show a simplified circuit of the items, with power battery 5 supplying power via converters 3 and 4 to both battery 6 and low voltage load 7, where Fig. 3 demonstrates the actual path, and Figs. 4 and 9 demonstrating the specific circuit diagrams for 
It would have been obvious to one of ordinary skill in the art to modify Sugiyama in view of Moon and Odaohhara with Shimada to provide reduced size, weight, and costs
Dependent Claims 7 and 17, the combination of Sugiyama, Moon, Odaohhara, and Shimada teaches wherein the control module is further configured to determine whether the level of the low- voltage battery is less than the first preset value when the multifunctional car charger is in the discharging state and the electric vehicle is in a stop/non-moving state (see claim objection, running state and stop state are not really different if providing loads and connected to grid), and when receiving the alternating-current discharge demand instruction, wherein the control module controls the first DC/DC conversion circuit and the second DC/DC conversion circuit to charge the low-voltage battery through the power battery when the level of the low-voltage battery is less than the first preset value (Fig. 3 of Shimada demonstrates the power battery providing power to both the low voltage battery 6 and AC load 104 via the converters), and controls the bidirectional AC/DC conversion circuit to operate such that the power battery performs alternating-current discharge simultaneously through the first DC/DC conversion circuit and the bidirectional AC/DC conversion circuit (this features is taught by Sugiyama, as described above); and the control module controls the first DC/DC conversion circuit, the second DC/DC conversion circuit and the bidirectional AC/DC conversion circuit such that the power battery and the low-voltage battery simultaneously perform alternating-current discharge when the level of the low-voltage battery is greater than or equal to the first preset value (Sugiyama and Moon both demonstrate that the batteries are both used for discharging to the grid, where 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859